(Por la Corte, a propuesta del
Juez Asociado Sr. Córdova Dávila.)
Por Cuanto, la Comisión Industrial de Puerto Rico dictó una re-solución concediendo a las peticionarias, en su carácter de beneficia-rías de la obrera María Rivera, una indemnización montante a la suma de mil dólares, habiéndose presentado al Tesorero de Puerto Rico el comprobante de pago de dicha indemnización por la referida suma, debidamente certificado;
Por cuanto, habiéndose negado el Tesorero a satisfacer dicha suma se solicitó y obtuvo de la Corte de Distrito un auto de mandamus dirigido al funcionario aludido para que inmediatamente sa-tisfaga el importe de dicha reclamación, con cargo a los fondos ge-nerales correspondientes a indemnizaciones a obreros;
Por cuanto, la parte demandada aceptó todos los hechos de la demanda, alegando como única razón para no verificar el pago que el accidente en virtud del cual se concedió una indemnización de mil dólares corresponde al año fiscal 1931-32, debiendo pagarse esta obli-gación con cargo al referido año fiscal, toda vez que no existen fon-*985dos suficientes en diebo año para cubrir la referida reclamación, no pudiéndose pagar la misma con cargo a otros años fiscales anteriores o posteriores al año 1931-32;
PoR cuanto, en vista de esta admisión de la parte demandada la corte inferior declaró con lugar la solicitud y expidió, según dijimos antes, el auto de mandamus solicitado;
Por cuanto, las demandantes ban solicitado que se desestime el recurso de apelación por frívolo;
Por tanto, vista la opinión emitida por esta corte en el caso de López de la Rosa v. Domenech, 47 D.P.R. 226, se declara con lugar la moción sobre frivolidad y se desestima el recurso interpuesto.